 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          KATHRYN LISTER,                              CASE NO. C18-0961JLR

11                               Plaintiff,              ORDER MODIFYING
                   v.                                    SCHEDULE FOR BRIEFING ON
12                                                       DEFENDANT’S MOTION TO
                                                         QUASH A TRIAL SUBPEONA
            HYATT CORPORATION,
13
                                 Defendant.
14

15          On January 16, 2020, Defendant Hyatt Corporation (“Hyatt”) filed a motion to

16   quash the trial subpoena of Sean Clark. (MTQ (Dkt. # 67).) On January 21, 2020,

17   Plaintiff Kathryn Lister filed a response in opposition to Hyatt’s motion. (Resp. (Dkt.

18   # 71).) Because the trial in this matter is scheduled to commence on Monday, January

19   27, 2020, the court alters the typical briefing schedule on Hyatt’s motion. The court

20   //

21   //

22   //


     ORDER - 1
 1   hereby ORDERS that Hyatt must file its reply memorandum in support of its motion no

 2   later than Thursday, January 23, 2020 at 9:00 a.m. In addition, Hyatt shall explain what,

 3   if any, portion of its motion remains for decision by the court due to the parties’ apparent

 4   agreement to conduct a perpetuation deposition of Mr. Clark. (See Resp. at 1-2; Maxwell

 5   Decl. (Dkt. # 72) ¶ 3, Ex. A.)

 6          Dated this 22nd day of January, 2020.

 7

 8                                                     A
                                                       JAMES L. ROBART
 9
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
